DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 01/07/2022.  Claims 1, 3-12 and 15-20 were previously rejected.  Claims 21 and 22 were added.  No claims have been amended.  Claims 1, 3-12 and 15-22 are currently pending.

Response to Arguments
Applicant’s arguments, filed 01/07/2022, with respect to the rejection(s) of claim(s) 1, 3-12, and 15-22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub 20100058219) and further in view of Torigoshi et al (US Pub 20160006901).
1. With respect to independent claim 1, Yang teaches an image forming apparatus comprising: a first device (see Yang fig.1 item 100 image forming apparatus is first device) including: 
a transceiver to set up a network for communication and to receive an application including installation information of the application from an application provider (see Yang fig.4 and ¶0084 the network interface unit 110 receives network information of an application to install in operation S410), and 
a processor to set up a network connection using the network and to obtain a port number of the application from the application installation information (see Yang figs.2-3 and ¶0058-0059 and ¶0061-0062 image forming apparatus 100 sets up network connections over first network 210 and second network 220 and obtains port numbers); and 
wherein the port mapping table is maintained by the processor of the first device (see Yang fig.3 and ¶0055 and ¶0062).
Yang is silent to explicitly teach a second device to provide a service of the application to a client device using the network set up by the transceiver, and 
wherein the service of the application provided by the second device to the client device is established using a port mapping table including the port number of the application mapped to a port number of the second device. 
Torigoshi teaches a second device to provide a service of the application to a client device using the network set up by the transceiver (see Torigoshi fig.4 and ¶0061-0062 connection established between application port and device port via the relay server) and
wherein the service of the application provided by the second device to the client device is established using a port mapping table including the port number of the application mapped to a port number of the second device (see Torigoshi fig.4 and ¶0061-0062 application port number is mapped to device port number in order to establish the receiving job from the application server to the image processing 8b which would be the second device)
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Yang with the alternate connection to networks via another device taught by Torigoshi in order facilitate auxiliary network connection when primary connection become unavailable due to a high threshold of connections (see Torigoshi ¶0009).

3. For claim 3, Yang/ Torigoshi teaches the image forming apparatus of claim 1, wherein the first device is physically separate from the second device (see Torigoshi fig.4 ¶0061-0062, first device would be image processing 8a, and second device would be image processing 8b, which are both physically two different devices). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Yang with the alternate connection to networks via another device taught by Torigoshi in order facilitate auxiliary network connection when primary connection become unavailable due to a high threshold of connections (see Torigoshi ¶0009).


4. For claim 4, Yang/ Torigoshi teaches the image forming apparatus of claim 1, wherein the second device is to install the application or execute the application installed in advance using the network set up by the transceiver (see Torigoshi fig.4 ¶0061-0062).

5. For claim 5, Yang/ Torigoshi teaches the image forming apparatus of claim 1, wherein the transceiver is to: receive installation information of a new application from the application provider, update the port mapping table when the port number of the new application is obtained from the installation information of the new application, and transmit the installation information of the new application to the second device (see Yang fig.3 and ¶0055 and ¶0062).

6. For claim 6, Yang/ Torigoshi teaches the image forming apparatus of claim 5, wherein the processor is to obtain the port number comprised in the installation information of the new application and generate the port mapping table by mapping the port number of the new application to the port number of the second device (see Torigoshi fig.4 ¶0061-0062).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Yang with the alternate connection to networks via another device taught by Torigoshi in order facilitate auxiliary network connection when primary connection become unavailable due to a high threshold of connections (see Torigoshi ¶0009).

7. For claim 7, Yang/Torigoshi teaches the image forming apparatus of claim 5, further comprising a user interface to receive a user input, wherein the processor is to execute the user interface to receive a user input for inputting the port number of the new application when the port number is not comprised in the installation information of the new application (see Yang ¶0058 and ¶0062).  

8. For claim 8, Yang/Torigoshi teaches the image forming apparatus of claim 7, wherein the user interface is further to receive a user input for adding, editing, or deleting the port mapping table, and wherein the processor is to generate the port mapping table by mapping the port number of the new application to the port number of the second device, edit the port mapping table, or delete the port mapping table, based on the user input for adding, editing, or deleting the port mapping table, respectively (see Yang figs.3A-B and ¶0062, ¶0069, ¶0072, ¶0075 user using the user interface may add and/or edit  port mapping for applications).

9. For claim 9, Yang/Torigoshi teaches the image forming apparatus of claim 5, wherein the processor is to: transmit the new application to the second device when the port number is not | comprised in the installation information of the new application, and generate the port mapping table when the second device validly receives the new application (see Yang figs.3A-B and ¶0062, ¶0069). 

10. For claim 10 Yang/Torigoshi teaches the image forming apparatus of claim 1, wherein, as information regarding a port number through which communication is invalid is received from the second device, the processor is to delete, from the port mapping table, the port number through which communication is invalid and which is mapped to the second device (see Yang figs.3A-B and ¶0054-¶0055 the controlling unit maps applications accordingly to mapping table by designating priority by removing or deactivating one of the existing application and the new application in the mapping table).

11. For claim 11, Yang/Torigoshi teaches the image forming apparatus of claim 1, wherein the processor is to allocate the port number of the second device as a fixed port number or a variable port number based on attributes of the application; to enable the second device to establish the connection with the application (see Yang ¶0062, ¶0069, ¶0072, ¶0075).

12. With respect to independent claim 12, please see the rejection of claim 1.  
15. With respect to independent claim 15, please see the rejection of claim 1.  
16. For claim 16, see the rejection of claim 5.
17. For claim 17, see the rejection of claim 6.
18. For claim 18, see the rejection of claim 7.
19. For claim 19, see the rejection of claim 8.
20. For claim 20, see the rejection of claim 9.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang/Torigoshi as applied to claims 1-20 above, and further in view of Masuyama et al (US Pub 20160274919).
21. For claim 21, Yang/Torigoshi teach all the limitations of claim 1.  Yang/Torigoshi are silent to explicitly teach the image forming apparatus of claim 1, wherein the first device is operated by a first operating system and the second device is operated by a second operating system.  
	Masuyama teaches in fig.1 and see (¶0009, ¶0021 multifunctional peripheral (MFP) interacts with two separate external devices (client, server) on two separate communication interfaces 15 and 25) and (see Masuyama ¶0039 main body 10 and the operating unit 20 operate on different operating systems independently of each other such as Linux on main body and Android on operating unit).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Yang/Torigoshi with the implementation of interaction of different devices communicating with different operating systems on a multifunctional peripheral device taught by Masuyama in order to ensure independency of multiple functions in the system.

22. For claim 22, Yang/Torigoshi/Masuyama teach the image forming apparatus of claim 21, wherein the first operating system is a different type of operating system than the second operating system (see Masuyama ¶0039 main body 10 and the operating unit 20 operate on different operating systems independently of each other such as Linux on main body and Android on operating unit).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A/
August 27, 2022
Examiner, Art Unit 2452       
/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452